Citation Nr: 0530220	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-23 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for right carpal 
tunnel syndrome, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for left carpal 
tunnel syndrome, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for bilateral 
athlete's foot, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
joint disease with chronic bursitis of the left shoulder, 
currently rated as 20 percent disabling.

5.  Entitlement to an increased evaluation for degenerative 
joint disease with chronic bursitis of the right shoulder, 
currently rated as 10 percent disabling.

6.  Entitlement to a rating in excess of 10 percent for 
tendonitis of the shoulders prior to August 16, 2000.

7.  Entitlement to a compensable evaluation for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from February 1965 to 
September 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In August 2001 the RO granted 
separate 10 percent ratings for degenerative joint disease 
with chronic bursitis of each shoulder, effective from August 
16, 2000, and an increased rating of 20 percent for 
degenerative joint disease with chronic bursitis of the left 
shoulder effective July 2, 2001.  The veteran has continued 
to appeal.  In July 2003 this case was remanded to the RO for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The case is now ready for appellate review.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  In this case, the 
Board will address the veteran's other claims and will stay 
the adjudication of the claim for an increased rating for 
tinnitus.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's bilateral carpal tunnel syndrome is 
manifested by pain, weakness and fatigability with a full 
range of motion and no atrophy.  There is some decreased grip 
strength and slightly decreased sensation, which approximates 
not more than moderate incomplete paralysis of the median 
nerve bilaterally.

3.  The veteran's athlete's foot is manifested by 
intermittent itching and pruritis of less than 5 percent of 
his total body area and less then 5 percent of his exposed 
skin, with no constant exfoliation , exudation, or itching, 
and no treatment with corticosteroids or other 
immunosuppressive drugs.

4.  Prior to August 16, 2000, the veteran's bilateral 
shoulder disability was manifested by pain and minimal 
limitation of motion of the shoulder with abduction of the 
left shoulder to 160 degrees (170 degrees with pain) and to 
170 degrees (180 degrees with pain) of the right shoulder, 
forward elevation to 170 degrees with pain for the left and 
180 degrees with pain for the right, internal and external 
rotation of the left shoulder to 80 degrees and of the right 
shoulder to 90 degrees.

5.  Subsequent to August 16, 2000, the veteran was diagnosed 
with chronic bursitis and bilateral degenerative joint 
disease in both shoulders, with a slightly reduced range of 
motion since June 1999.  Forward flexion of the shoulders was 
to 140 degrees without pain, 150 degrees with pain and 
abduction was to 150 degrees without pain 155 degrees with 
pain.

6.  As of July 2, 2001, the range of motion of the left 
shoulder was reduced to abduction to 80 degrees with pain, 
flexion is to 90 degrees and external rotation is 70 degrees 
for the left shoulder.

7.  The veteran's shoulder disability is not manifested by 
ankylosis, loss of head of the humerus, nonunion of the 
humerus, fibrous union of the humerus, or by recurrent 
dislocation of the shoulder at the scapulohumeral joint.

8.  The veteran's hearing loss is manifested by average 
puretone thresholds, at 1000, 2000, 3000, and 4000 Hertz, of 
53 decibels in the right ear and 48 decibels in the left ear, 
with speech recognition ability of 78 percent in the right 
ear, and 84 percent in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for right carpal tunnel syndrome have not been met. 
38 U.S.C.A. §§ 1105, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8515 (2005).

2.  The criteria for a disability evaluation in excess of 20 
percent for left carpal tunnel syndrome have not been met. 
38 U.S.C.A. §§ 1105, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 
8515 (2005).

3.  The criteria for a compensable disability evaluation for 
athlete's foot have not been met. 38 U.S.C.A. §§ 1105, 5107 
(West 2002); 38 C.F.R. § 4.118, DC 7806, 7813 (2002 and 
2005).

4.  Prior to August 16, 2000 the criteria for a disability 
rating in excess of 10 percent for tendonitis of the 
shoulders are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.40, 4.45. 4.59. 4.71a, Diagnostic 
Codes (DC) 5201, 5203 (2005).

5.  Subsequent to August 16, 2000 the criteria for disability 
ratings in excess of 10 percent for each shoulder separately 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§  4.40, 4.45. 4.59. 4.71a, Diagnostic Codes (DC) 
5003, 5201, 5203 (2005).

6.  Subsequent to July 2, 2001, the criteria for a disability 
rating in excess of 20 percent for chronic bursitis with 
degenerative joint disease of the left shoulder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.40, 
4.45. 4.59. 4.71a, Diagnostic Codes (DC) 5003, 5201, 5203 
(2005).

7.  The criteria for a compensable disability evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
February and October 2004 that told the veteran what was 
necessary to substantiate his claims of entitlement to an 
increased rating for his disabilities.  In addition, by 
virtue of the rating decision on appeal and the statement of 
the case (SOC) and Supplemental Statements of the Case 
(SSOCs), he was provided with specific information as to why 
his claims were being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's February and October 2004 letters notified the veteran 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  The October 2004 letter contains a specific 
request that the veteran submit any additional evidence that 
pertains to his claim.  He was asked to tell VA about any 
other records that might exist to support his claims.  Thus, 
the Board considers VA's notice requirements are met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and provided the veteran with 
several VA examinations.  The veteran has not indicated that 
there is additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 



A.  Carpal tunnel syndrome

The veteran was initially granted service connection for 
bilateral carpal tunnel syndrome in December 1985 and 
assigned a noncompensable evaluation.  In May 1991 the 
veteran was granted an increased rating to 30 percent for the 
right wrist and 20 percent for the left wrist.  In February 
1999 the veteran filed a claim seeking a higher rating.

VA treatment records do not indicate any details of the 
veteran's carpal tunnel syndrome.  Private medical records 
from Dr. William Griggs dated in January 2000 show that motor 
nerve conduction velocities of the ulnar nerve F-waves were 
normal and the median nerve F-waves were slow.  Palmar and 
sensory latencies of both median nerves were slow.  Palmar 
and sensory latencies of both ulnar nerves were normal.  
Needle electromyography was performed on multiple muscles of 
both upper extremities, shoulders, and neck with no 
abnormalities shown.  The diagnosis was bilateral carpal 
tunnel syndrome severe, left greater than the right.

The veteran underwent a VA examination in June 1999.  The 
veteran complained of numbness and tingling in the palms of 
both hands and in the palmar surfaces of the first three 
fingers of each hand.  The discomfort awakened him at night 
and bothered him a lot while driving.  The veteran was not 
taking any medication or using wrist splints.  On 
examination, there was a minimally positive Tinel sign on 
percussion of the left and right median nerves at the wrists.  
Motor examination showed that the veteran had mild weakness 
of the thenar muscles of both hands, with strength being 
about 80 percent of normal.  The sensory examination showed 
pinprick sensation was minimally decreased in the 
distribution of the left and right median nerves.  Otherwise 
pain and touch sensation were intact in the upper 
extremities.  The diagnosis was moderate bilateral carpal 
tunnel syndrome.

The veteran was provided another VA examination in August 
2000.  At that time the veteran complained of pain in his 
wrists up to his elbows.  The pain was worse after use and 
was alleviated by medication taken daily.  When the pain was 
bad the veteran was unable to hold a pencil or use a 
computer.  Examination of the hands revealed normal color and 
temperature.  There was no edema or signs of atrophy.  The 
veteran had a full range of motion of both wrists and 
negative Tinel and Phalen's signs.  Wrist strength was good 
and radial pulses were 2+ bilaterally.  Sensation was 
slightly decreased throughout the entire palm bilaterally and 
was intact in both forearms.  The diagnosis was bilateral 
carpal tunnel syndrome, left worse than the right.

The veteran underwent his most recent VA examination in July 
2001.  The veteran continued to complain of pain, stating 
that it bothered him more in his right wrist because he is 
right-handed.  The veteran reported numbness and pain all the 
way up to his elbows and decreased strength in his hands.  He 
indicated he was unable to twist objects in his hands or open 
jars or cans because of the pain.  He took Naproxen daily.  
On examination, the veteran had a positive Tinel's sign on 
the left and positive Phalen's bilaterally.  He had decreased 
grip strength bilaterally, more so on the left.  He was able 
to oppose all fingers but had weakness of the first and 
second fingers, 3/5 on the left and 4/5 on the right.  The 
veteran was able to grip a pen and a paper with both hands 
and was able to write without much difficulty.

Carpal tunnel syndrome is rated according to nerve 
disability.  The veteran has a disability of the median nerve 
and his carpal tunnel syndrome should be evaluated under DC 
8515.  The veteran is currently assigned a 30 percent rating 
for his right wrist carpal tunnel syndrome and a 20 percent 
rating for his left.  This rating represents moderate 
incomplete paralysis of the median nerve with the higher 
rating of 30 percent being assigned for involvement of the 
major extremity.  38 C.F.R. § 4.124a, DC 8515 (2005).  A 
higher rating, of 50 percent for the major hand and 40 
percent for the minor hand, is not warranted unless there is 
evidence of severe incomplete paralysis of the median nerve.  
Id.  Based on the evidence, the Board finds that the veterans 
bilateral carpal tunnel syndrome is best described as not 
more than moderate incomplete paralysis of the median nerve.  
The veteran suffers from pain and numbness but there is no 
evidence of edema, atrophy, or severe sensory loss.  The VA 
examinations describe the sensory loss as mild or minimal.  
On the most recent VA examination the veteran's strength was 
3/5 in the left hand and 4/5 in the right, he was able to 
hold a pen and write without much difficulty.  The veteran 
has not sought medical treatment for his carpal tunnel 
syndrome in at least five years and there was no evidence of 
any ongoing treatment.  After reviewing the entire record, 
the Board finds that the veteran's bilateral carpal tunnel 
syndrome does not rise to the level of severe incomplete 
paralysis of the median nerve, and therefore entitlement to a 
disability rating in excess of 30 percent for the right hand 
and 20 percent for the left hand, is not warranted.  
38 U.S.C.A. §§ 1105, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8515 (2005).


B.  Athlete's foot

The veteran was initially granted entitlement to service 
connection for athlete's foot by rating decision dated in 
December 1985 and was assigned a 10 percent disability 
rating.  In February 1999, the veteran filed a claim, seeking 
a higher rating.

The VA treatment notes and private medical records do not 
address the veteran's athlete's foot in any significant 
detail.  The veteran underwent a VA examination in June 1999.  
He stated that he had suffered from fungal infections of his 
feet since service and that he treated his athlete's foot 
with over-the-counter medication.  On examination, the 
veteran had several dystrophic toenails and subtle scaliness 
of the heels and plantar surface.  The examiner noted the 
veteran had a chronic dermatophytosis of the skin of the 
feet, and chronic dermatophytosis of the toenails.

The veteran had another VA examination in August 2000.  The 
veteran indicated that he has suffered from athlete's foot of 
all toes bilaterally since service.  He was treating his 
athlete's foot with Lotrimin liquid spray twice a day and 
that he had noticed significant improvement.  The veteran's 
only symptom was pruritis that is worse during the summer.  
The examiner determined that the veteran's lower extremities 
had no clubbing, cyanosis, or edema.  There were no rashes 
present.  His pedal pulses were 2+ bilaterally and the 
veteran had sensation intact to pin and light touch.  The 
veteran had no rashes noted in the web spaces of all toes.  
The examiner did note onychomycosis of all toenails.  The 
examiner provided a diagnosis of intermittent tinea pedis 
(athlete's foot).

The Board notes that during the pendency of this appeal, the 
regulations relating to skin disabilities were amended 
effective August 30, 2002.  See, 67 FR 49,596 (July 31, 
2002).  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See, 
VAOPGCPREC 7-03 (2003).

Under both the old and new regulations, dermatophytosis or 
tinea pedis (athlete's foot) are rated as dermatitis or 
eczema.  38 C.F.R. § 4.118, DC 7806, 7813 (2002).  The old 
rating criteria for skin diseases such as eczema provided a 0 
percent rating if there was slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or small 
area.  A 10 percent rating was warranted if there was 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for eczema if there was constant exudation or itching with 
extensive lesions or marked disfigurement.  The highest 
rating, of 50 percent, was warranted if there was ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations or it was exceptionally repugnant.  38 C.F.R. 
§ 4.118, DC 7806 (2002).

The Board finds that a compensable rating is not warranted 
under the old rating criteria.  There is no evidence of 
constant exfoliation, exudation, or itching.  The VA 
examinations indicate that the veteran's athlete's foot is 
intermittent, not constant, and there is no evidence of 
ongoing medical treatment, or constant medication.  The VA 
and private medical records do not indicate treatment for 
this disability.  Overall, the Board finds that the veteran's 
symptoms do not rise to the level required for a compensable 
evaluation under the old rating criteria.  38 C.F.R. § 4.11, 
DC 7806 (2002).

The new rating criteria for eczema provide a 0 percent rating 
for skin disabilities that affect less than 5 percent of the 
entire body or less than 5 percent of exposed areas and no 
more than topical therapy required during the past 12-month 
period.  A 10 percent rating is warranted if at least 5 
percent but less than 20 percent of the entire body or at 
least 5 percent but less than 20 percent of exposed areas are 
affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than 6 weeks during the past 12-
month period.  A 30 percent rating is warranted under the new 
criteria if the eczema affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  Lastly, a 60 percent rating is warranted under the 
new criteria if more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(2005).

Applying the new criteria, the Board finds that a compensable 
rating is not warranted for the veteran's skin disease.  The 
veteran's feet are the only part of his body affected which 
is less than 5 percent of his total body area and is not part 
of the body usually considered as being exposed.  In 
addition, while the veteran has been treated with topical 
medications on occasion, there is no record of constant 
treatment and no record of intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required.  
Therefore, a compensable rating is not warranted under the 
revised rating criteria for skin disease.  38 C.F.R. § 4.118, 
DC 7806 (2005).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a compensable rating for the veteran's 
athlete's foot.

C.  Degenerative joint disease with chronic bursitis of the 
shoulders

The veteran was initially granted service connection for 
bilateral tendonitis of the shoulders by rating decision 
dated in December 1985.  In February 1999 the veteran filed a 
claim seeking a compensable evaluation.  The rating decision 
dated in July 1999 increased the rating for the bilateral 
shoulder tendonitis to 10 percent.  The veteran continued to 
appeal.  Based on later VA examinations, the RO determined 
that a 10 percent rating for each shoulder was warranted for 
degenerative joint disease with chronic bursitis effective 
August 16, 2000, the date arthritis was first shown by 
examination, and the RO determined that the rating for the 
left shoulder should be increased to 20 percent effective 
July 2, 2001, the first date that a decreased range of motion 
was shown relative to previous examinations.  The veteran has 
continued to appeal, seeking higher ratings.

The VA treatment notes and private medical records do not 
address the veteran's shoulder disability in any significant 
way other than to note the veteran's complaints of pain.  

The veteran was provided a VA examination in June 1999.  He 
complained of pain and tenderness of the shoulders.  The 
veteran reported noticing it first thing in the morning when 
he got dressed.  He indicated he took no medication for his 
shoulders and had not had medical treatment.  On examination 
there was some tenderness on palpation over the left shoulder 
but no tenderness over the right shoulder.  On movement of 
the left shoulder when the shoulder is abducted, pain began 
at 160 degrees.  Abduction of the left shoulder stopped 
because of pain at 170 degrees.  Forward elevation produced 
pain at 150 degrees and forward elevation continued to 160 
degrees.  Internal and external rotation of the left shoulder 
was limited to 80 degrees.  Abduction of the right shoulder 
caused pain at 170 degrees and the veteran could continue to 
180 degrees before stopping.  Forward elevation of the right 
shoulder caused pain at 170 degrees and motion continued to 
180 degrees.  Rotation was to 90 degrees both internally and 
externally.  The diagnosis was tendonitis of both shoulders.

At his next VA examination, in August 2000, the veteran 
complained of pain in both shoulders, approximately a 7 on a 
scale of 1 to 10.  The veteran also indicated he suffered 
from weakness and stiffness.  The veteran was being treated 
with Feldene and Hydroxyzine with fairly good results.  The 
veteran reported flare-ups after repeated use, alleviated 
with medication and rest.  The veteran was able to drive and 
dress independently, but was unable to lift objects greater 
than 20 pounds.  Forward flexion of the shoulders was to 140 
degrees without pain, 150 degrees with pain, abduction was to 
150 degrees without pain 155 degrees with pain.  Shoulder 
strength was good with flexion and abduction.  There was no 
laxity or tenderness.  Sensation was intact throughout the 
bilateral upper extremities to the forearm and radial pulses 
were 2+ bilaterally.  The examiner diagnosed the veteran with 
chronic bursitis of the shoulders and degenerative joint 
disease of both shoulders, left greater than the right.

The veteran had a third VA examination in July 2001.  The 
veteran continued to complain of pain, weakness, and 
stiffness in his shoulders.  He took Naproxen and suffered 
from several flare-ups a week.  The veteran was unable to 
work, but was able to do all the activities of daily living 
without any difficulty.  Abduction was to 80 degrees with 
pain in the left shoulder, and 140 degrees in the right 
shoulder.  Flexion was to 90 degrees on the left and 170 
degrees on the right with pain.  External rotation was 70 
degrees for the left shoulder and 85 degrees for the right 
shoulder.  Internal rotation was 90 degrees bilaterally.  The 
examiner reported that X-rays taken in August 2000 revealed 
degenerative changes of both shoulders, left side greater 
than the right.  The diagnosis was bilateral degenerative 
joint disease of the shoulders.

Diagnostic Code (DC) 5200 pertains to ankylosis of the 
shoulder.  It authorizes a disability rating of 30 percent 
for favorable ankylosis of the major shoulder (the veteran is 
right-handed so the rating percentages for the major shoulder 
apply) with abduction to 60 degrees and can reach mouth and 
head.  A 40 percent evaluation is warranted for intermediate 
ankylosis of the major shoulder.  A 50 percent rating is 
warranted under DC 5200 for unfavorable ankylosis of the 
major shoulder with abduction limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5200 (2005).

Diagnostic Code 5201 provides disability ratings based on 
limitation of motion of the shoulder.  A 20 percent rating is 
assigned for motion to shoulder level for the major shoulder, 
a 30 percent rating is warranted if motion of the major 
shoulder is limited to between side and shoulder level, and a 
40 percent rating is assigned if motion is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2005).  
Under 38 C.F.R. § 4.71a, Plate I (2005), 90 degrees 
constitutes shoulder level and 180 degrees constitutes full 
range of flexion and abduction of the shoulder.

The Rating Schedule also provides disability ratings for 
other impairment of the humerus.  Diagnostic Code 5202 
provides a 20 percent rating for malunion of the humerus with 
moderate deformity and 30 percent with marked deformity.  A 
20 percent rating is also warranted if there is recurrent 
dislocation of the humerus at the scapulohumeral joint where 
there are infrequent episodes with guarding of movement at 
the shoulder level, and 30 percent where there are frequent 
episodes and guarding of all arm movement.  A 50 percent 
rating is warranted if there is a fibrous union of the 
humerus, 60 percent for non-union of the humerus, and 80 
percent for loss of head of the humerus.  38 C.F.R. § 4.71a, 
DC 5202 (2005).

Additionally, the Rating Schedule provides disability ratings 
for impairment of the clavicle or scapula.  Malunion of the 
clavicle or scapula is rated as 10 percent disabling.  
Nonunion of the clavicle or scapula is rated as 10 percent 
disabling without loose movement and 20 percent with loose 
movement.  Dislocation of the clavicle or scapula is rated as 
20 percent disabling.  38 C.F.R. § 4.71a, DC 5203 (2005).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

There is no medical evidence in the claims folder showing 
ankylosis of the right shoulder either favorable or 
unfavorable and therefore a disability rating under DC 5200 
is not appropriate.  38 C.F.R. § 4.71a, DC 5200 (2005).

Similarly, there is no medical evidence in the claims folder 
showing any impairment of the humerus, including dislocation 
of the scapulohumeral joint.  The veteran's dislocated 
shoulder is the acromioclavicular joint.  Therefore, a 
disability rating under DC 5202 is not appropriate.  
38 C.F.R. § 4.71a, DC 5202 (2005).

1.  Rating prior to August 16, 2000

The veteran clearly has some limitation of motion of his 
shoulders and has pain on motion.  The Board finds, however, 
that this disability does not warrant a rating in excess of 
10 percent prior to August 16, 2000.  The veteran's bilateral 
shoulder disability was manifested by pain and minimal 
limitation of motion of the shoulder with abduction of the 
left shoulder to 160 degrees (170 degrees with pain) and to 
170 degrees (180 degrees with pain) of the right shoulder, 
forward elevation to 170 degrees with pain for the left and 
180 degrees with pain for the right, internal and external 
rotation of the left shoulder to 80 degrees and of the right 
shoulder to 90 degrees.  In order for a 20 percent rating to 
be warranted based on limitation of motion, motion would have 
to be limited to shoulder level.  The veteran had 
substantially more range of motion than that as of June 1999.  
Limitation of motion to the shoulder level means 90 degrees 
of flexion or abduction.  With the veteran's ranges of 
motion, a rating in excess of 10 percent is not warranted 
prior to August 16, 2000.  38 C.F.R. § 4.71a, DC 5201 (2005).

Functionally, see DeLuca v. Brown, supra, the Board finds no 
symptoms creating impairment more closely resembling 
ankylosis, or impairment of the humerus, or a more severe 
limitation of motion.  The veteran has consistently 
complained of shoulder pain and the Board does not doubt his 
assertions.  The VA examination showed that the veteran 
suffered from daily flare-ups in which the veteran's range of 
motion and functioning of the shoulders were decreased by 
approximately 10 percent.  This would reduce the range of 
abduction of the left shoulder from 170 degrees to 160 
degrees and on the right from 180 degrees to 170 degrees.  
Similarly, there is only a minimal impact on forward flexion 
of the shoulders.  The Board finds that the veteran's overall 
shoulder disability, taking into account pain on motion and 
daily flare-ups, does not more closely approximate the 
criteria for a 20 percent rating under DC 5201, and that 
therefore a rating in excess of 10 percent prior to August 
16, 2000, is not warranted.  38 C.F.R. § 4.71a, DC 5201 
(2005).

2.  Rating subsequent to August 16, 2000

At the VA examination in August 2000, the veteran was 
diagnosed with degenerative joint disease of the shoulders 
for the first time.  The veteran's range of motion of the 
shoulders was only slightly decreased with forward flexion of 
the shoulders to 140 degrees without pain, 150 degrees with 
pain and abduction was to 150 degrees without pain 155 
degrees with pain.  This range of motion does not warrant a 
rating in excess of 10 percent for the veteran's shoulder 
disability, as shown above, but with X-ray evidence of 
arthritis of the shoulders the veteran is entitled to a 
separate 10 percent rating for each shoulder.  38 C.F.R. 
§ 4.71a, DC 5003).  The RO changed the veteran's disability 
rating to be 10 percent for each shoulder effective August 
16, 2000, rather than a single 10 percent rating prior to 
that.  There is no medical basis for a disability rating in 
excess of 10 percent for each shoulder.  There is no 
limitation of motion to the shoulder, or even a close 
approximation of that on flare-up, no ankylosis, no 
impairment of the humerus, and no malunion of the clavicle or 
scapula.  

3.  Rating subsequent to July 2, 2001

The July 2001 VA examination found that the range of motion 
of the left shoulder had substantially decreased with 
abduction to 80 degrees with pain, flexion to 90 degrees and 
external rotation to 70 degrees for the left shoulder.  With 
both abduction and flexion limited to below 90 degrees, the 
RO granted an increase to 20 percent for the veteran's 
chronic bursitis and degenerative joint disease of the left 
shoulder.  The Board finds that there is no basis for a 
disability evaluation in excess of 20 percent for the 
veteran's left shoulder disability subsequent to July 2, 
2001.  There is no evidence of ankylosis, malunion of the 
clavicle and scapula, or impairment of the humerus.  The 
veteran is right-handed, so limitation of motion of the arm 
to shoulder level warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, DC 5201.  For a higher rating, of 30 
percent, the range of motion would have to be limited to 25 
degrees or less, which is not shown by the medical evidence.

Functionally, see DeLuca v. Brown, supra, the Board finds no 
symptoms creating impairment more closely resembling 
ankylosis, or impairment of the humerus, or a more severe 
limitation of motion.  The veteran has consistently 
complained of shoulder pain and the Board does not doubt his 
assertions.  The VA examination showed that the veteran 
suffers pain and tenderness, but the examiner noted that the 
veteran was able to perform all activities of daily life.  
There is no indication that flare-ups significantly reduce 
the veteran's range of motion, and no indication of 
functional disability with respect to the left shoulder that 
is greater than suggested by a 20 percent rating.
D.  Hearing loss

The veteran was initially granted service connection for 
hearing loss by rating decision dated in December 1985 and 
was assigned a 0 percent rating.  In February 1999, the 
veteran appealed, seeking a higher rating.

Assignment of a specific disability evaluation for hearing 
loss is achieved by the mechanical application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The severity of a hearing 
loss disability is determined by applying the criteria set 
forth at 38 C.F.R. § 4.85 (2005).

Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85 (2005).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100, 
Table VI (2005).

VA audiometric examination in June 1999 indicated the 
following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
        
X
20
35
80
80
LEFT
        
X
10
35
70
        
70

Average puretone threshold for the right ear was 54 decibels 
with a speech recognition score of 78 percent.  Average 
puretone threshold for the left ear was 48 decibels with a 
speech recognition score of 84 percent.  Applying these test 
results to Table VI of the Rating Schedule, the Roman numeric 
designation is IV for the right ear and II for the left ear.  
38 C.F.R. § 4.85, Table VI (2005).  When these Roman numeric 
designations are applied to Table VII, the result is a 
noncompensable disability evaluation.  38 C.F.R. § 4.85, 
Table VII, DC 6100 (2005).  

An alternative method for rating hearing loss disability may 
be applicable if the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz are all at 55 decibels or higher, or if the 
puretone threshold at 1000 Hertz is 30 or less and at 2000 
Hertz is 70 or more.  38 C.F.R. § 4.86 (2005) (with each ear 
evaluated separately).  This regulatory provision is not 
applicable to this case, for the hearing loss illustrated by 
the June 1999 examination results is not, in either ear, at 
55 decibels or greater at each of the frequencies, nor is it 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  

The veteran underwent a second VA audiometric examination in 
October 2000 that indicated the following puretone 
thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
        
20
20
35
75
80
LEFT
        
15
15
35
70
        
70

Average puretone threshold for the right ear was 53 decibels 
with a speech recognition score of 88 percent.  Average 
puretone threshold for the left ear was 48 decibels with a 
speech recognition score of 88 percent in the left ear.  
Applying these test results to Table VI of the Rating 
Schedule, the Roman numeric designation is II for the right 
ear and II for the left ear.  38 C.F.R. § 4.85, Table VI 
(2005).  When these Roman numeric designations are applied to 
Table VII, the result is again a noncompensable disability 
evaluation.  38 C.F.R. § 4.85, Table VII, DC 6100 (2005).  

Using the results of the October 2000 examination, the 
alternative method for rating hearing loss is again not 
applicable to this case, for the hearing loss illustrated by 
the October 2000 examination results is not, in either ear, 
at 55 decibels or greater at each of the frequencies, nor is 
it 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  In light of the evidence of record and based 
on this analysis, it is the determination of the Board that 
the preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).  


ORDER

Entitlement to an increased evaluation for right carpal 
tunnel syndrome, currently rated as 30 percent disabling, is 
denied.

Entitlement to an increased evaluation for left carpal tunnel 
syndrome, currently rated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for bilateral 
athlete's foot, currently rated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for degenerative joint 
disease with chronic bursitis of the left shoulder, currently 
rated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for degenerative joint 
disease with chronic bursitis of the right shoulder, 
currently rated as 10 percent disabling, is denied.

Entitlement to a rating in excess of 10 percent for 
tendonitis of the shoulders prior to August 16, 2000 is 
denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


